103 F.3d 129
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Johnny Oliver GILL, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 96-5693.
United States Court of Appeals, Sixth Circuit.
Nov. 26, 1996.

E.D.Tenn., No. 95-00373;  Thomas Gray Hull, Judge.
E.D.Tenn.
APPLICATION DENIED.
ORDER
BOYCE F. MARTIN, Jr., Chief Judge.


1
Johnny Gill appeals a district court judgment denying his motion to vacate sentence filed under 28 U.S.C. § 2255.  Gill now moves the court to grant him a certificate of appealability.  Cf. Fed.R.App.P. 22(b).


2
Gill filed his motion to vacate to challenge the constitutionality of a 1994 guilty plea conviction for possession with intent to distribute methamphetamine.  He did not appeal his conviction.


3
An individual seeking a certificate of appealability is required to make a substantial showing of the denial of a federal constitutional right.  See U.S.C. § 2253(c)(2);  cf. Barefoot v. Estelle, 463 U.S. 880, 893 (1983).  If a certificate does issue, it shall specify which issue or issues satisfy this standard.  28 U.S.C. § 2253(c)(3).  The appeal before the court does not meet this standard, for the reasons stated by the district court in its opinion filed on April 22, 1996.  Gill's challenge to the drug identification is completely foreclosed by his prior stipulations in this context.


4
Accordingly, Gill's application for a certificate of appealability is DENIED.